                  Corrected




18-55478-mlo   Doc 74   Filed 04/17/20   Entered 04/17/20 12:29:39   Page 1 of 7
/s/




      18-55478-mlo   Doc 74   Filed 04/17/20   Entered 04/17/20 12:29:39   Page 2 of 7
18-55478-mlo   Doc 74   Filed 04/17/20   Entered 04/17/20 12:29:39   Page 3 of 7
18-55478-mlo   Doc 74   Filed 04/17/20   Entered 04/17/20 12:29:39   Page 4 of 7
18-55478-mlo   Doc 74   Filed 04/17/20   Entered 04/17/20 12:29:39   Page 5 of 7
18-55478-mlo   Doc 74   Filed 04/17/20   Entered 04/17/20 12:29:39   Page 6 of 7
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
IN RE:

EQUIELLA ANN HACHIGIAN,
                                                             Chapter 13
                       Debtor.                               Case No. 18-55478-mlo
                                                             Hon. Maria L. Oxholm
_________________________________/

                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 17, 2020, I electronically filed: (1) 1003 Wyandotte, LLC’s
Corrected Notice of Mortgage Payment Change, and: (2) Certificate of Service, with the Clerk of
the Court using the ECF system which will send notification of such filing to the following:

Orlando Avant                                        Tammy L. Terry
Orlando Avant, P.C.                                  Buhl Building
26100 American Dr.                                   535 Griswold
Suite 607                                            Suite 2100
Southfield, MI 48034                                 Detroit, MI 48226

        and I also hereby certify that I have mailed by First Class Mail with the United States
Postal Service the above noted document to the following non-ECF participants:

Equiella Ann Hachigian
46545 Peach Grove Ave.
Macomb, MI 48044

1003 Wyandotte, LLC
709 Baldwin Ave.
Royal Oak, MI 48067


Dated: April 17 2020                                 /s/ Jason P. Smalarz
                                                     Jason P. Smalarz (P71042)
                                                     Attorney for 1003 Wyandotte, LLC
                                                     Gold, Lange & Majoros, P.C.
                                                     24901 Northwestern Hwy Ste. 444
                                                     Southfield, MI 48075
                                                     (248) 350-8220
                                                     jsmalarz@glmpc.com




  18-55478-mlo       Doc 74      Filed 04/17/20    Entered 04/17/20 12:29:39        Page 7 of 7
